DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the angle of inclination of at least a part of the cooling holes of the first cooling holes with respect to the inner peripheral surface of the transition piece end frame is different from the angle of inclination of at least a part of the cooling holes of the second cooling holes with respect to the inner peripheral surface of the transition piece end frame” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 3-6 and 13 are objected to because of the following informalities: 
Claim 1: “the upper side of the transition piece, and directly supplies cooling air to the tip surface facing the outlet of the cooling air of the cooling hole on the inner peripheral side of the first-stage stator vane end wall and the inclined portion succeeding the tip surface, and cools the inclined portion by film cooling and impingement cooling, the second cooling holes provided in the transition piece end frame located on the lower side of the transition piece, and directly supplies cooling air” in lines 13-19 should read as –-- an upper side of the transition piece, and directly supply the cooling air to a tip surface facing an outlet of the cooling air of a cooling hole on an inner peripheral side of the first-stage stator vane end wall and an inclined portion succeeding the tip surface, and cools the inclined portion by film cooling and impingement cooling, the second cooling holes provided in the transition piece end frame located on a lower side of the transition piece, and directly supply the cooling air --;
“wherein the angle of inclination of at least a part of the cooling holes of the first cooling holes with respect to the inner peripheral surface of the transition piece end frame is different from the angle of inclination” in lines 21-23 should read as -- wherein an angle of inclination of at least a part of the cooling holes of the first cooling holes with respect to an inner peripheral surface of the transition piece end frame is different from an angle of inclination --.  
Claim 3: “an upper side” in line 4 should read as – the upper side --; “a lower side” in line 6 should read as – the lower side --.
Claims 4 and 5: “an upper side” in line 3 of each claim should read as – the upper side --.
Claims 4 and 6: “a lower side” in line 7 of claim 4 and in line 3 of claim 6 should read as – the lower side --.
Claims 5 and 6: "the vicinity of a central part" in line 4 should read as – a vicinity of a central part --.  
Claims 5 and 6: "the vicinity of peripheral parts" in line 6 should read as – a vicinity of peripheral parts --.  
Claim 13: “third cooling holes which communicates” in line 3 should read as – third cooling holes which communicate --; “an angle” in line 4 should read as – an angle of inclination --; and “the angle” in line 5 should read as – the angle of inclination --.

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the angle of inclination of at least a part of the cooling holes of the first cooling holes with respect to the inner peripheral surface of the transition piece end frame is different from the angle of inclination of at least a part of the cooling holes of the second cooling holes with respect to the inner peripheral surface of the transition piece end frame” in lines 21-24 but the original disclosure is silent regarding “the angle of inclination of at least part of the cooling holes” whether the cooling holes are of the first cooling holes or of the second cooling holes.  The specification does not describe an angle of inclination of just a part of a cooling hole and the drawings do not show a cooling hole having a part or part(s) having an angle of inclination different from another part. Each cooling hole (12, 14, 16, 18, 20, 22, 24, 26 and 28) shown in the drawings has an angle of inclination that is consistent from the corresponding inlet to the corresponding outlet of each cooling hole.  Therefore, the recitation introduces new matter and claim 1 is rejected under 112(a).
Claims dependent upon claim 1 are also rejected as including the new matter of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “directly supplies cooling air to the tip surface facing the outlet of the cooling air of the cooling hole on the inner peripheral side of the first-stage stator vane end wall” in lines 14-16 and then recites “directly supplies cooling air to the tip surface on the inner peripheral side of the first-stage stator vane end wall” in lines 19-20, which is unclear as to whether cooling air is directly supplied to the same or different tip surface by the first cooling holes and by the second cooling holes since the first cooling holes are located on the upper side  while the second cooling holes are located on the lower side of the transition piece. Therefore, claim 1 is rejected as indefinite.
Claims dependent upon claim 1 are also rejected as being indefinite.
Claim 7 recites “hole diameter” in lines 3 and 5 which is unclear in each recitation as to which hole diameter is meant.  Note:  Claim 5 from which claim 7 depends recites “a hole diameter thereof” in line 5 and in line 7 which could be amended to name each hole diameter being claimed such as “a first hole diameter” and “a second hole diameter” and then amend claim 7 accordingly to make the claim language of claim 7 clear and overcome the 112(b) rejection.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “predetermined angle”, and the claim also recites “(diagonally)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "the first cooling hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “communicates between the outer circumferential surface and the inner circumferential surface of the transition piece end frame, which are different from the first cooling hole, in the axial direction of the transition piece end frame” in lines 6-8 which is unclear due to the verb tense of “communicates” and “are” as to what feature(s) is the feature(s) that communicates and which feature(s) “are different.”
Claims dependent upon the above rejected claims are also rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. 20080053107 in view of McMahan et al. 20120210720.

Regarding independent claim 1, as best understood Weaver discloses a gas turbine combustor (108 Fig. 1) comprising: 
a transition piece (114 Fig. 1, 520 Fig. 5A) which guides combustion gas (hot gas path 350 Figs. 3B, 3C; paras. 2-3 and 29) from the gas turbine combustor to a turbine (110 Fig. 1); 
a transition piece end frame (322 Fig. 3B para. 34 and 540 Fig. 5A para. 42) which is installed on a turbine-side outlet of the transition piece (522 Fig. 5A para. 42) and is disposed so as to face a first-stage stator vane end wall (337 Figs. 3A, 3B para. 29) of the turbine with a predetermined gap (labeled in annotated Fig. 3-B) being interposed; and 
a seal member (300 Fig. 3B para. 31) which is fitted on the transition piece end frame and is fitted into the first-stage stator vane end wall (as shown in Fig. 3B 301 of 300 is fitted on 322 and into 337) so as to seal cooling air (cooling apertures 327 provide an air current per para. 34) which is supplied into the predetermined gap (the seal reduces air leakage at the transition exit per para. 19), 
wherein cooling holes (327 Fig. 3B para. 34) are arranged in the transition piece end frame so as to directly supply the cooling air to the first-stage stator vane end wall (the air current through cooling holes 327 is directly supplied toward 337 into the space extending from 322 to 337 in Fig. 3B);
wherein the cooling holes have first cooling holes (labeled in annotated Fig. 3A) and second cooling holes (labeled in annotated Fig. 3A), 
the first cooling holes provided in the transition piece end frame located on an upper side (labeled in annotated Fig. 3A) of the transition piece, and directly supply the cooling air to a tip surface (labeled in annotated Fig. 3A) facing an outlet (labeled in annotated Fig. 3A) of the cooling air of a cooling hole (labeled in annotated Fig. 3A) on an inner peripheral side (labeled in annotated Fig. 3A) of the first-stage stator vane end wall and an inclined portion succeeding the tip surface, and cools the inclined portion by film cooling and impingement cooling (cooling air from the cooling hole impinges on the tip surface and film cools the tip surface in annotated Fig. 3A), 
the second cooling holes provided in the transition piece end frame located on a lower side of the transition piece, and directly supply the cooling air to the tip surface on the inner peripheral side of the first-stage stator vane end wall (see 112b: for purposes of examination this limitation is interpreted as the cooling air is supplied by the second cooling holes to a tip surface on a lower side of the inner peripheral side of the first-stage end wall and is labeled in annotated Fig. 3A), 
wherein an angle of inclination (labeled in annotated Fig. 3B) of at least a part of the cooling holes of the first cooling holes (angle of inclination of first cooling hole shown in annotated Fig. 3B is parallel to inner peripheral surface of transition piece end frame, i.e. 0 degrees) with respect to an inner peripheral surface of the transition piece end frame (labeled in annotated Fig. 3B). The angle of inclination of at least a part of the cooling holes of the second cooling holes in annotated Fig. 3A with respect to the inner peripheral surface of the transition piece end frame is also 0 degrees. 
    PNG
    media_image1.png
    506
    897
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    17
    16
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    17
    16
    media_image4.png
    Greyscale

Weaver is silent regarding the angle of inclination of the at least a part of the cooling holes of the first cooling holes is different from an angle of inclination of at least a part of the cooling holes of the second cooling holes with respect to the inner peripheral surface of the transition piece end frame.
McMahan teaches a gas turbine engine (Fig. 1) with a combustor (26 Fig. 2) and a transition piece (64 Fig. 2) which is coupled to a turbine section (18 Fig. 1). With reference to Figs. 2 and 3, McMahan teaches cooling holes 88 in the transition piece end frame 66. McMahan teaches a cooling hole 88 extending from opening 122 to downstream opening 126 in Fig. 4. The cooling hole is at an oblique angle α1 with respect to inner peripheral surface (102 in Fig. 3) of the transition piece end frame (paras. 27 and 28). McMahan teaches by providing a transition piece end frame that includes cooling passages that are oriented obliquely with respect to a centerline axis of the transition piece frame, the cooling fluid is channeled through passages that are longer than known transition piece frame cooling passages (para. 34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Weaver such that the angle of inclination of the at least a part of the cooling holes of the first cooling holes is an oblique angle as taught by McMahan which is different from the angle of inclination of at least a part of the cooling holes of the second cooling holes with respect to the inner peripheral surface of the transition piece end frame in order to increase the contact time between the cooling air and the upper side of the transition piece end frame such that an amount of heat transfer is also increased, which facilitates increasing the operating life of the combustor assembly, and as such, the cost of maintaining the gas turbine engine system is facilitated to be reduced (McMahan para. 34).

Regarding claim 2, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the cooling holes are arranged so as to supply the cooling air directly to an inner-circumference-side inclined part of the first-stage stator vane end wall (labeled in annotated Fig. 3-B where the dashed line shows cooling air through holes 327 directed to the labeled inclined part of 337).

Regarding claim 3, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses an inclination angle of another of the cooling holes (0 degrees is inclination angle of another cooling hole of the second cooling holes) which is made in an inner part of the transition piece end frame (another of second cooling holes shown in annotated Fig. 3A-1 is in inner part of transition piece end frame) which is located on the lower side of the transition piece (second cooling holes are located on the lower side of the transition piece in annotated Fig. 3A-1) relative to an inner circumferential surface (labeled in annotated Fig. 3A-1) of the transition piece end frame.
Weaver is silent on an inclination angle of one of the cooling holes which is made in the inner part of the transition piece end frame is located on an upper side of the transition piece relative to an inner circumferential surface of the transition piece end frame is different from the another of the cooling holes.
McMahan teaches an inclination angle of one of the cooling holes which is made in an inner part of the transition piece end frame which is located on an upper side of the transition piece relative to an inner circumferential surface of the transition piece end frame (cooling hole 88 extending from opening 122 to downstream opening 126 in Fig. 4 and the cooling hole is at an oblique angle α1 with respect to inner peripheral surface (102 in Fig. 3) of the transition piece end frame (paras. 27 and 28) which is equivalent to inner circumferential surface of the transition piece end frame). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Weaver in view of McMahan such that an inclination angle of one of the cooling holes which is made in an inner part of the transition piece end frame which is located on an upper side of the transition piece relative to an inner circumferential surface of the transition piece end frame is an oblique angle as taught by McMahan and therefore different from an inclination angle (0 degrees) of another of the cooling holes which is made in an inner part of the transition piece end frame which is located on a lower side of the transition piece relative to the inner circumferential surface of the transition piece end frame to increase the length of one of the cooling holes via the oblique angle which increases the contact time between the cooling air and the upper side of the transition piece end frame such that an amount of heat transfer is also increased, which facilitates increasing the operating life of the combustor assembly, and as such, the cost of maintaining the gas turbine engine system is facilitated to be reduced (McMahan para. 34).

    PNG
    media_image5.png
    721
    794
    media_image5.png
    Greyscale

Regarding claim 4, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses one of the cooling holes (labeled in annotated Fig. 3A-1) which is made in an inner part of the transition piece end frame (labeled in annotated Fig. 3A-1) which is located on the upper side (labeled in annotated Fig. 3A-1) of the transition piece is used to supply the cooling air directly to an inner-circumference-side inclined part (333 Fig. 3A, labeled in annotated Fig. 3B) of the first-stage stator vane end wall, and another of the cooling holes (labeled in annotated Fig. 3A-1) which is made in the inner part of the transition piece end frame (a second inner part of the transition piece end frame, labeled in annotated Fig. 3A-1) which is located on the lower side (labeled in annotated Fig. 3A-1) of the transition piece is used to supply the cooling air directly to an inner-circumference-side leading end part (331 Fig. 3A) of the first-stage stator vane end wall.

Regarding claim 5, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses in the cooling holes which are made in inner parts of the transition piece end frame (parts around the passage of the hot gas path 350 through the transition piece end frame where Figs. 3A, 3B and 5B show cooling holes in parts of the transition piece end frame around the passage) which are located on the upper side (corner 542 is located on an upper side of the transition piece as labeled in annotated Fig. 5A), a ratio of an arrangement pitch (where pitch is interpreted as the distance between any of various things per Merriam-Webster online dictionary; labeled in annotated Fig. 5B) of the cooling holes which are arranged in a vicinity of a central part (a vicinity is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of a central part is an area near a central part) of the transition piece end frame to a hole diameter thereof (per para. 42, hole diameters are between about 0.50 and 1.00 millimeters) is smaller than a ratio of an arrangement pitch of the cooling holes which are arranged in a vicinity of peripheral parts (a vicinity is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of peripheral parts is an area near peripheral parts; where the arrangement pitch in the vicinity of the peripheral parts in annotated Fig. 5B is between the hole in the corner to a hole along the side of the transition piece end frame and near the passage through which the combustion gas flows) of the transition piece end frame to a hole diameter thereof in a direction of the transition piece end frame which is vertical (labeled in annotated Fig. 5B) to a direction the combustion gas flows (labeled in annotated Fig. 5B). Since the arrangement pitch in the vicinity of the central part is smaller than the arrangement pitch in the vicinity of the peripheral part, when a cooling hole diameter of 1 mm is used in a ratio of each arrangement pitch to the hole diameter, the ratio in the vicinity of the central part is smaller than the ratio in the vicinity of the peripheral parts.    

    PNG
    media_image6.png
    748
    979
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    708
    1040
    media_image7.png
    Greyscale


Regarding claim 6, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses in the cooling holes which are made in inner parts of the transition piece end frame (parts around the passage of the hot gas path 350 through the transition piece end frame where Figs. 3A, 3B and 5B show cooling holes in parts of the transition piece end frame around the passage) which are located on the lower side of the transition piece (corner 542 is an exemplary corner of the transition piece end frame such that the other corners including those on the lower side of the transition piece as shown in annotated Fig. 5A also have cooling hole arrangements as shown in annotated Fig. 5B, as well as annotated Fig. 3A shows a cooling hole located on the lower side of the transition piece), a ratio of an arrangement pitch (where pitch is interpreted as the distance between any of various things per Merriam-Webster online dictionary; labeled in annotated Fig. 5B) of the cooling holes which are arranged in a vicinity of a central part (a vicinity is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of a central part is an area near a central part) of the transition piece end frame to a hole diameter thereof (per para. 42, hole diameters are between about 0.50 and 1.00 millimeters) is smaller than a ratio of an arrangement pitch of the cooling holes which are arranged in a vicinity of peripheral parts (a vicinity is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of peripheral parts is an area near peripheral parts; where the arrangement pitch in the vicinity of the peripheral parts in annotated Fig. 5B is between the hole in the corner to a hole along the side of the transition piece end frame and near the passage through which the combustion gas flows) of the transition piece end frame to a hole diameter thereof in a direction of the transition piece end frame which is vertical (labeled in annotated Fig. 5B) to a direction the combustion gas flows (labeled in annotated Fig. 5B). Since the arrangement pitch in the vicinity of the central part is smaller than the arrangement pitch in the vicinity of the peripheral part, when a cooling hole diameter of 1 mm is used in a ratio of each arrangement pitch to the hole diameter, the ratio in the vicinity of the central part is smaller than the ratio in the vicinity of the peripheral parts.    

Regarding claim 8, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the cooling holes are arranged at positions which are mutually different in height (interpreted as being different in height) measured from an inner circumferential surface (labeled in annotated Fig. 5B-1) of the transition piece end frame in a state of being divided into a plurality of cooling holes (labeled in annotated Fig. 5B-1 as the holes enclosed with boxes) and another plurality of cooling holes (labeled in annotated Fig. 5B-1 as holes enclosed with circles) in a radial direction (labeled in annotated Fig. 5B-1) of the transition piece end frame. The holes in boxes are at positions which are a different height measured from the inner circumferential surface in the radial direction than the height of the positions of the circled holes as measured from the inner circumferential surface in the radial direction as seen in annotated Fig. 5B-1.

    PNG
    media_image8.png
    510
    828
    media_image8.png
    Greyscale

Regarding claim 9, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the pluralities of cooling holes which are arranged at the positions which are mutually different in height measured from the inner circumferential surface of the transition piece end frame are mutually different in height between mutually adjacent (interpreted as adjacent and adjacent is interpreted as not distant, nearby per Merriam-Webster online dictionary) cooling holes in a circumferential direction (labeled in annotated Fig. 5B-1) of the transition piece end frame. Each of the boxed holes is nearby to a circled hole in the circumferential direction in annotated Fig. 5B-1, and the positions of the boxed holes are at a different height from the positions of the circled holes as discussed above in claim 8.

Regarding claim 10, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the cooling holes are arranged in a state (configuration shown in Fig. 5B) of being divided into a plurality of cooling holes (labeled in annotated Fig. 5B-2) and another plurality of cooling holes (labeled in annotated Fig. 5B-2) which are mutually different (interpreted as different) in inclination angle (where inclination is interpreted as the angle determined by two lines or planes per Merriam-Webster online dictionary such that each inclination angle is labeled in annotated Fig. 5B-2 and is different from each other where an inclination angle of the plurality of cooling holes is the angle determined by a line through the plurality of cooling holes and a tangent line to the inner circumferential surface, and an inclination angle of the another plurality of cooling holes is determined by a line through the another plurality of cooling holes and a tangent line to the inner circumferential surface) relative to an inner circumferential surface (labeled in annotated Fig. 5B-2) of the transition piece end frame.

    PNG
    media_image9.png
    565
    853
    media_image9.png
    Greyscale


Regarding claim 11, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the pluralities of cooling holes which are mutually different in inclination angle relative to the inner circumferential surface of the transition piece end frame are mutually different in inclination angle between mutually adjacent (interpreted as adjacent and adjacent is interpreted as not distant, nearby per Merriam-Webster online dictionary) cooling holes in a circumferential direction (labeled in annotated Fig. 5B-2) of the transition piece end frame. The plurality of cooling holes is nearby the another plurality of cooling holes in the circumferential direction and each of the pluralities is at a different inclination angle as discussed above in claim 10.

Regarding claim 12, as best understood Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the cooling holes are arranged at a predetermined angle (diagonally) (see 112b: for purposes of examination interpreted as a predetermined angle where the cooling holes labeled as plurality in annotated Fig. 5B-2 are arranged in a predetermined angle with respect to the inner circumferential surface) in a mutually separated state (interpreted as in a separated state) in a circumferential direction (labeled in annotated Fig. 5B-2) of the transition piece end frame (the cooling holes in the plurality are separated from each other in a circumferential direction in annotated Fig. 5B-2).

Regarding claim 13, as best understood Weaver in view of McMahan teaches all that is claimed discussed above but is silent regarding the cooling holes include third cooling holes which communicate between an outer circumferential surface and an inner circumferential surface of the transition piece end frame at an angle of inclination different from the angle of inclination of the first cooling hole (see 112b: for purposes of examination interpreted as one of the first cooling holes), in the radial direction of the transition piece end frame and, communicates between the outer circumferential surface and the inner circumferential surface of the transition piece end frame, which are different from the first cooling hole, in the axial direction of the transition piece end frame (see 112b:  for purposes of examination bolded limitation is interpreted as the third cooling holes communicate between the outer circumferential surface and the inner circumferential surface of the transition piece end which is different axially than communication through one of the first cooling holes).
McMahan further teaches another cooling hole communicating with an outer circumferential surface at which opening 122 is located in Fig. 4 and an inner circumferential surface of the transition piece end frame at which opening 150 is located in Fig. 4, where the hole 152 formed from inlet 122 to outlet 150 is at a different angle of inclination than the angle of inclination α1 of cooling hole 88 in the radial direction which is Y in Fig. 4. Air is communicated through 152 from 122 on outer circumferential surface to inner circumferential surface at outlet 150 and the outlet 150 of hole 152 communicates air to a different location axially than does outlet 126 of cooling hole 88 in Fig. 4 where axial direction in Fig. 4 is Z which is parallel to centerline axis 108 per para. 27.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Weaver in view of McMahan to include third cooling holes which communicate between an outer circumferential surface and an inner circumferential surface of the transition piece end frame at an angle of inclination different from the angle of inclination of the first cooling hole, in the radial direction of the transition piece end frame and, communicates between the outer circumferential surface and the inner circumferential surface of the transition piece end frame, which are different from the first cooling hole, in the axial direction of the transition piece end frame as further taught by McMahan to facilitate cooling the transition piece and radially inner surface (102 in Fig. 3 of McMahan which corresponds to inner peripheral surface in annotated Fig. 3B of Weaver; per McMahan para. 31).

Regarding claim 14, Weaver in view of McMahan teaches all that is claimed discussed above and Weaver further discloses the first cooling hole and the second cooling hole are alternately arranged in the circumferential direction of the transition piece end frame (in annotated Fig. 3A the first and second cooling holes are arranged on opposite circumferential sides (upper and lower) of the transition piece aft frame such that the first and second holes are alternately arranged in the circumferential direction as 180 degrees apart).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of McMahan as applied to claim 5 above and further in view of Davis et al. 4719748.

Regarding claim 7, as best understood Weaver in view of McMahan teaches all that is claimed discussed above but is silent regarding the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the central part of the transition piece end frame to hole diameter (see 112b: for purposes of examination interpreted as the hole diameter thereof as in claim 5) is equal to or less than 3.1, and the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the peripheral parts of the transition piece end frame to hole diameter (see 112b: for purposes of examination interpreted as the hole diameter thereof as in claim 5) is equal to or less than 4.0.
Davis teaches a gas turbine engine combustor with a transition duct cooled by impingement jets formed by apertures (Fig. 3B, Fig. 6). Davis teaches the local magnitude of the heat transfer in an impingement cooling system is determined by a number of variables including the cooling air properties, the hole size, spacing and array pattern, and the impingement air jet velocity (col 3 lines 58-66). Davis teaches openings in some portions are larger than openings in other portions thereby providing jets of higher mass flow which may penetrate across larger gaps and the spacing between larger holes is preferably varied relative to the spacing of the smaller holes to establish a desired impingement cooling intensity as required by the transition duct design (col 5 lines 10-21).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II(B). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Weaver in view of McMahan such that the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the central part of the transition piece end frame to the hole diameter is equal to or less than 3.1, and the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the peripheral parts of the transition piece end frame to the hole diameter is equal to or less than 4.0 since it has been determined that the arrangement of pitch (spacing) of cooling holes and the diameter (i.e. hole size) of the cooling holes are result-effective variables as taught by Davis to achieve a desired impingement cooling intensity and the local magnitude of heat transfer. Since the arrangement pitch and diameter are result-effective variables, their ratios are also result-effective variables which would be obvious to optimize.


Response to Arguments
Applicant's arguments regarding 112(b) rejections filed 7/19/2022 have been fully considered but they are not persuasive. Even though Applicant has explained the intent and support for claim 12, the claim language needs to be amended to reflect Applicant’s intent with clear language which does not combine a broad with a narrow limitation/range as discussed above in the 112(b) rejection of claim 12. In addition, the amendment of claim 1 introduces new 112 issues, and the 112(b) issue of claim 7 has not been resolved.
Applicant’s arguments with respect to 102 rejections of claim(s) 1-6 and 8-14 and 103 rejection of claim 7 have been considered but are moot because the new grounds of rejection rely on a new combination of prior art references for 103 rejections of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741